DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 22 September 2022. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-20 are pending in the application.	
Note: Claims 1-2, 4 (non-elected claims 23-25 from application 16/5144321) and claims 3, 5-20 are newly added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 11,037,613 B2 (‘613). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘613 claims.
US Patent No. 11,037,613
Pub. No.: US 2021/0272615 A1
1. An apparatus, comprising: an array of memory cells comprising: a first portion of memory cells for storing fuse data; a second portion of memory cells for storing user data, the memory cells in the first portion and the memory cells in the second portion each comprising a chalcogenide element; sense circuitry coupled with the first portion of memory cells and configured to identify a value of fuse data stored in the first portion of memory cells, wherein the sense circuitry is configured to receive, from the first portion of memory cells, a differential signal indicating the value of the fuse data stored in the first portion of memory cells, the differential signal comprising a first signal from a first set of the first portion of memory cells and a second signal from a second set of the first portion of memory cells; and a controller coupled with the array of memory cells and the sense circuitry and configured to access the array of memory cells based at least in part on the fuse data stored in the first portion of memory cells.
2. The apparatus of claim 1, wherein the sense circuitry is configured to: compare the first signal with the second signal to identify the value of the fuse data; and output a second differential signal that indicates the value of the fuse data based at least in part on the comparison.
3. The apparatus of claim 1, wherein the value of the fuse data is stored in at least two memory cells including a first memory cell storing a first state associated with the value and a second memory cell storing a second state associated with the value.
4. The apparatus of claim 3, wherein the first state and the second state comprise a differential pair of states that represent the value of the fuse data.
5. The apparatus of claim 1, wherein the sense circuitry is configured to receive a signal from the first portion of memory cells indicating the value of the fuse data and compare the signal to a reference signal to identify the value of the fuse data.
6. The apparatus of claim 1, wherein the value of the fuse data is stored in a single memory cell of the first portion of memory cells.
7. The apparatus of claim 1, wherein the first portion of memory cells for storing the fuse data is reprogrammable.
8. The apparatus of claim 1, wherein the controller is configured to prevent unauthorized access to the first portion of memory cells.
9. The apparatus of claim 1, wherein: the fuse data comprises information used by a memory device to operate the memory device; and the user data comprises information received from a host device and that is stored on the memory device.
10. The apparatus of claim 1, wherein the second signal is a complement of the first signal.
11. A method, comprising: generating a first signal that indicates a first state stored in a first set of memory cells of a memory device and a second signal that indicates a second state stored in a second set of memory cells of the memory device, the second state being a complement of the first state; comparing the first signal that indicates the first state with the second signal that indicates the second state; identifying a value of fuse data of the memory device based at least in part on the comparing the first signal with the second signal; and operating the memory device based at least in part on the value of the fuse data.
12. The method of claim 11, wherein: the memory device comprises an array of memory cells for storing the fuse data and user data, the array of memory cells comprising a chalcogenide element in the memory cells; and the first set of memory cells and the second set of memory cells comprise a portion of subarray dedicated to storing the fuse data of the array of memory cells.
13. The method of claim 11, wherein the first state stored on the first set of memory cells and the second state stored on the second set of memory cells comprise a differential pair of states that represent the value of the fuse data.
14. The method of claim 11, further comprising: identifying the first state to store in the first set of memory cells and the second state to store in the second set of memory cells based at least in part on the value of the fuse data, the first state and the second state representing the value of the fuse data; and storing the first state in the first set of memory cells and the second state in the second set of memory cells.
15. The method of claim 11, further comprising: applying a first read pulse having a first polarity to the first set of memory cells, wherein generating the first signal is based at least in part on applying the first read pulse to the first set of memory cells; and applying a second read pulse having the first polarity to the second set of memory cells, wherein generating the second signal is based at least in part on applying the second read pulse to the second set of memory cells.
16. The method of claim 11, further comprising: applying a first read pulse having a first polarity to the first set of memory cells, wherein generating the first signal is based at least in part on applying the first read pulse to the first set of memory cells; and applying a second read pulse having a second polarity to the second set of memory cells, wherein generating the second signal is based at least in part on applying the second read pulse to the second set of memory cells.
17. The method of claim 11, further comprising: outputting a differential signal that indicates the value of the fuse data.
18. The method of claim 11, further comprising: identifying the first state stored in the first set of memory cells, wherein generating the first signal is based at least in part on identifying the first state; and identifying the second state stored in the second set of memory cells, wherein generating the second signal is based at least in part on identifying the second state.
19. The method of claim 11, wherein the first set of memory cells comprises a single memory cell and the second set of memory cells comprises a single memory cell.
20. The method of claim 11, wherein the first signal and the second signal comprise a differential pair of signals that indicate the value of the fuse data.

1. An apparatus, comprising: a first array of memory cells of a first type and configured to store user data; a second array of memory cells of a second type, the second array comprising a chalcogenide element and configured to store fuse data associated with operating the first array of memory cells; sense circuitry coupled with the second array of memory cells and configured to identify values of the fuse data stored in the second array; and a controller coupled with the first array, the second array, and the sense circuitry and configured to access memory cells of the first array based at least in part on the sense circuitry identifying the values of the fuse data stored in the second array.
2. The apparatus of claim 1, wherein the sense circuitry is configured to receive a differential signal from the second array that comprises a first signal from a first set of memory cells and a second signal from a second set of memory cells, the differential signal indicating a value of the fuse data stored in the second array.
3. The apparatus of claim 2, wherein the sense circuitry is further configured to output the differential signal to the controller.
4. The apparatus of claim 1, wherein a value of the fuse data is stored in at least two memory cells of the second array including a first memory cell storing a first state and a second memory cell storing a second state.
5. The apparatus of claim 4, wherein the first state and the second state are complementary states.
6. The apparatus of claim 4, wherein the first state and the second state are a same state.
7. The apparatus of claim 1, wherein the fuse data comprises redundancy information or information regarding device specific adjustments to internal characteristics and operating parameters of a memory device.
8. The apparatus of claim 1, wherein the first array of memory cells is separate from the second array of memory cells.
9. The apparatus of claim 1, wherein the sense circuitry is further configured to: receive a signal from the second array of memory cells indicating the values of the fuse data.
10. The apparatus of claim 1, wherein the second array of memory cells occupies a smaller area than the first array of memory cells.
11. A method, comprising: storing user data in a first set of memory cells of a first type of a memory device; storing fuse data associated with information used to operate the memory device in a second set of memory cells of a second type of the memory device, the second set of memory cells comprising a chalcogenide element; identifying, via a sense component, values of the fuse data stored in the second set of memory cells; and accessing one or more memory cells of the first set of memory cells based at least in part on identifying the values of the fuse data.
12. The method of claim 11, wherein the sense component is coupled to the second set of memory cells.
13. The method of claim 11, wherein the identifying further comprises: receiving a differential signal indicative of a value of the fuse data from the second set of memory cells.
14. The method of claim 13, further comprising: extracting information from the differential signal by detecting a potential difference between two complementary signals used in the differential signal.
15. The method of claim 11, further comprising: outputting a signal from the second set of memory cells in response to an applied read pulse; and receiving a reference signal, wherein the identifying further comprises: comparing the signal to a reference potential of the reference signal.
16. The method of claim 15, wherein a constant voltage separation is maintained between the reference signal and the signal with respect to time.
17. A non-transitory computer-readable medium storing code for storing information at a memory device, the code comprising instructions executable by a processor to: store user data in a first set of memory cells of a first type of the memory device; store fuse data associated with information used to operate the memory device in a second set of memory cells of a second type of the memory device, the second set of memory cells comprising a chalcogenide element; identify values of the fuse data stored in the second set of memory cells; and access one or more memory cells of the first set of memory cells based at least in part on identifying the values of the fuse data.
18. The non-transitory computer-readable medium of claim 17, wherein the instructions are further executable by the processor to: receive a first signal from the first set of memory cells in response to an applied first read pulse; receive a second signal from the second set of memory cells in response to an applied second read pulse; and compare the first signal with the second signal, wherein identifying values of the fuse data is based at least in part on the comparison.
19. The non-transitory computer-readable medium of claim 18, wherein the instructions are further executable by the processor to: output a differential signal indicating the values of the fuse data, wherein the differential signal is proportional to a difference between the first signal and the second signal.
20. The non-transitory computer-readable medium of claim 18, wherein the first read pulse and the second read pulse have different polarities.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Hatsuda (US 2017/0372791 A1).
Regarding Independent Claim 1, Hatsuda, for example in Figs. 1-16, discloses  An apparatus (Fig. 1: apparatus 900), comprising: a first array of memory cells (Fig. 2: memory array 101) of a first type (Fig. 2: Resistance memory) and configured to store user data (see for example in Fig. 2 related in Figs. 1, 3-16); a second array of memory cells (Fig. 2: Fuse array 141; see paragraph [0057]) of a second type (Fig. 1: e-fuse element), the second array comprising a chalcogenide element (see paragraph [0061+] and included [0112] discloses resistance memory with chalcogenide) and configured to store fuse data associated with operating the first array of memory cells (see paragraph [0020] [0057+]); sense circuitry (Fig. 2: the read circuit 122 includes a sense amplifier) coupled with the second array of memory cells (Fig. 2: 141) and configured to identify values of the fuse data stored in the second array (see [0061+]); and a controller (Fig. 1: memory controller) coupled with the first array, the second array, and the sense circuitry (Fig. 1: via peripheral circuit) and configured to access memory cells of the first array based at least in part on the sense circuitry identifying the values of the fuse data stored in the second array (to perform read/write operation).
For apparatus claims 1-10, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Amarnath et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.	
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 4, Hatsuda, for example in Figs. 1-16, discloses wherein a value of the fuse data is stored in at least two memory cells of the second array (see paragraph [0020] [0057+] as discussed above) including a first memory cell storing a first state and a second memory cell storing a second state (see for example in Figs. 1-16; see paragraph [0102+]).
	Regarding claim 5, Hatsuda, for example in Figs. 1-16, discloses wherein the first state and the second state are complementary states (see for example in Figs. 1-16; paragraph [0102+]).
	Regarding claim 6, Hatsuda, for example in Figs. 1-16, discloses wherein the first state and the second state are a same state (see for example in Figs. 1-16; paragraph [0102+]).
	Regarding claim 7, Hatsuda, for example in Figs. 1-16, discloses wherein the fuse data comprises redundancy information or information regarding device specific adjustments to internal characteristics and operating parameters of a memory device (see for example in Figs. 1-16, as discussed above).
	Regarding claim 8, Hatsuda, for example in Figs.1-16, discloses wherein the first array of memory cells is separate from the second array of memory cells (see for example in Figs. 1-16, as discussed above).
	Regarding claim 9, Hatsuda, for example in Figs. 1-16, discloses wherein the sense circuitry is further configured to: receive a signal from the second array of memory cells indicating the values of the fuse data (see for example in Figs. 1-16, as discussed above).
	Regarding claim 10, Hatsuda, for example in Figs. 1-16, discloses wherein the second array of memory cells occupies a smaller area than the first array of memory cells (see for example in Figs. 1-16, as discussed above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatsuda (US 2017/0372791 A1) in view of Chung (US 2012/0320656 A1).
Regarding claim 2, Hatsuda, for example in Figs. 1-16, discloses the claimed invention as discussed above. However, Hatsuda is silent with regard to the sense circuitry is configured to receive a differential signal.
In the same field of endeavor, Chung, for example in Figs. 1-25, discloses the sense circuitry is configured to receive a differential signal (e.g., SA0 140 receive a differential signal; in Figs. 15-17 related in Figs. 1-14, 18-25; see paragraph [0110+]).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hatsuda such as a memory device includes a memory cell array including a first and second array (see for example in Figs. 1-16 of Hatsuda) by incorporating the teaching of Chung such as the programmable resistive memory (see for example in Figs. 1-25 of Chung), for the purpose of controlling the sense amplifier can be selected to sense and compare the resistance difference between BLs and ground (Chung, see Abstract).
	Regarding claim 3, the above Hatsuda/Chung, the combination disclose wherein the sense circuitry is further configured to output the differential signal to the controller (see for example in Figs. 1-16 of Hatsuda and see also in Figs. 15-17 related in Figs. 1-14, 18-25, as discussed above).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redaelli (US 2017/0365353 A1) in view of Chung (US 2012/0320656 A1).
Regarding Independent Claim 11, Redaelli, for example in Figs. 1-3C, discloses a method, comprising: storing user data in a first set of memory cells of a first type of a memory device (Figs. 3A-3C: phase change memory cells PCM 122a); storing fuse data associated with information used to operate the memory device in a second set of memory cells of a second type of the memory device (Figs. 3A-3C: Anti-fuse 130a), the second set of memory cells comprising a chalcogenide element (see for example in Figs. 1-3; see paragraph [0023+] and [0034+]); identifying, via a controller (Fig. 1: controller 126), values of the fuse data stored in the second set of memory cells (see for example in Figs. 1-3; see paragraph [0025+]); and accessing one or more memory cells of the first set of memory cells based at least in part on identifying the values of the fuse data (see for example in Figs. 1-3; see paragraph [0023+] and [0034+]).
	However, Redaelli is silent with regard to identifying, via a sense component.
	In the same field of endeavor, Chung, for example in Figs. 1-25, discloses identifying, via a sense component (e.g., SA0 140 receive a differential signal; in Figs. 15-17 related in Figs. 1-14, 18-25; see paragraph [0110+]).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Redaelli such as a memory cell as an anti-fuse, such as for use in phase change memory (see for example in Figs. 1-3 of Redaelli) by incorporating the teaching of Chung such as the programmable resistive memory (see for example in Figs. 1-25 of Chung), for the purpose of controlling the sense amplifier can be selected to sense and compare the resistance difference between BLs and ground (Chung, see Abstract).
Per MPEP 2112.02(I), Redaelli/Chung’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 12, the above Redaelli/Chung, the combination disclose wherein the sense component is coupled to the second set of memory cells (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 13, the above Redaelli/Chung, the combination disclose wherein the identifying further comprises: receiving a differential signal indicative of a value of the fuse data from the second set of memory cells (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 14, the above Redaelli/Chung, the combination disclose further comprising: extracting information from the differential signal by detecting a potential difference between two complementary signals used in the differential signal (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 15, the above Redealli/Chung, the combination disclose further comprising: outputting a signal from the second set of memory cells in response to an applied read pulse (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above); and receiving a reference signal, wherein the identifying further comprises: comparing the signal to a reference potential of the reference signal (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 16, the above Redaelli/Chung, the combination disclose wherein a constant voltage separation is maintained between the reference signal and the signal with respect to time (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
Regarding Independent Claim 17, Redaelli, for example in Figs. 1-3, discloses a non-transitory computer-readable medium storing code for storing information at a memory device (Fig. 1: computing platform 100 including memory device 120), the code comprising instructions executable by a processor (Fig. 1: Processor 110) to: store user data in a first set of memory cells of a first type of the memory device (Figs. 3A-3C: phase change memory cells PCM 122a); store fuse data associated with information used to operate the memory device in a second set of memory cells of a second type of the memory device (Figs. 3A-3C: Anti-fuse 130a), the second set of memory cells comprising a chalcogenide element (see for example in Figs. 1-3; see paragraph [0023+] and [0034+]); values of the fuse data stored in the second set of memory cells (see for example in Figs. 1-3; see paragraph [0025+]); and access one or more memory cells of the first set of memory cells based at least in part on identifying the values of the fuse data (see for example in Figs. 1-3; see paragraph [0023+] and [0034+]).
However, Redaelli is silent with regard to identify the values of the fuse data. 
In the same field of endeavor, Chung, for example in Figs. 1-25, discloses to identify the values of the fuse data via a sense component. (e.g., SA0 140 receive a differential signal; in Figs. 15-17 related in Figs. 1-14, 18-25; see paragraph [0110+]).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Redaelli such as a memory cell as an anti-fuse, such as for use in phase change memory (see for example in Figs. 1-3 of Redaelli) by incorporating the teaching of Chung such as the programmable resistive memory (see for example in Figs. 1-25 of Chung), for the purpose of controlling the sense amplifier can be selected to sense and compare the resistance difference between BLs and ground (Chung, see Abstract).
	For apparatus claims 17-20, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Amarnath et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.	
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 18, the above Redaelli/Chung, the combination disclose wherein the instructions are further executable by the processor to: receive a first signal from the first set of memory cells in response to an applied first read pulse (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above); receive a second signal from the second set of memory cells in response to an applied second read pulse (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above); and compare the first signal with the second signal, wherein identifying values of the fuse data is based at least in part on the comparison (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 19, the above Redaelli/Chung, the combination disclose wherein the instructions are further executable by the processor to (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above): output a differential signal indicating the values of the fuse data (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above), wherein the differential signal is proportional to a difference between the first signal and the second signal (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).
	Regarding claim 20, the above Redaelli/Chung, the combination disclose wherein the first read pulse and the second read pulse have different polarities (see for example in Figs. 1-3 of Redaelli and see also in Figs. 1-25 of Chung as discussed above).    
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A).
Response to Arguments
Applicant’s arguments, see remarks, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-20 under nonstatutory obviousness-type double patenting, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatsuda (US 2017/0372791 A1), Chung (US 2012/0320656 A1) and Redaelli (US 2017/0365353 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825